Order of the Supreme Court, Westchester County, dated
February 18, 1966, modified, on the law and the facts: (1) by striking out the provisions adjudging that the verdict against plaintiff Seymour Feurstein is contrary to and against the weight of the evidence, setting it aside and granting a new trial to him; (2) by providing, in lieu thereof, that the motion to set aside the verdict as to him is denied; and (3) by adding to the provisions setting aside, as inadequate, the verdict as to Tamara Feurstein and remitting the action as to her for a new trial the following condition: “unless defendants stipulate within 20 days to increase the amount of her verdict from $350 to $2000,” in which event the motion to set aside the verdict as to her is denied. As so modified, order affirmed, without costs. Findings of fact contained or implicit in the trial court’s opinion inconsistent herewith are reversed and new findings are made as indicated herein. As to Seymour Feurstein, the verdict was not against the weight of the evidence and the jury’s finding that he was eontributorily negligent is not incorrect as a matter of law. As to Tamara Feurstein, the verdict was inadequate to the extent indicated herein. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.